DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    CHRISTOPHER TAVARIS DEAN,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D20-2706

                             [April 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502005CF004089AXXXMB.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood and Jessenia J. Concepcion, Assistant Attorney Generals,
West Palm Beach, for appellee.

KUNTZ, J.

    Christopher Dean again appeals his sentence to life in prison. We write
to address Dean’s argument that the State failed to satisfy Marsy’s Law in
its treatment of the victim’s mother. Art. I, § 16, Fla. Const. We affirm.

                               Background

    We explained the facts of this case in the direct appeal, Dean v. State,
82 So. 3d 851, 852 (Fla. 4th DCA 2011) (“Dean I”). In sum, Eric Flint, the
murder victim, was Dean’s accomplice in a burglary. Dean v. State, 124
So. 3d 997, 997 (Fla. 4th DCA 2013) (“Dean II”). Flint “was struck and
killed by a vehicle driven by the owner of the burglarized home who gave
chase after the burglary.” Id.

    This Court affirmed Dean’s felony murder conviction in 2011. Dean I,
82 So. 3d at 854. However, two years later, we granted Dean’s petition
alleging ineffective assistance of counsel and remanded “for a new trial or
plea negotiations.” Dean II, 124 So. 3d at 997. After resentencing, we
again affirmed Dean’s life sentence, Dean v. State, 199 So. 3d 932, 936
(Fla. 4th DCA 2016) (“Dean III”), but the Florida Supreme Court reversed
and remanded for resentencing, Dean v. State, 230 So. 3d 420, 425 (Fla.
2017) (“Dean IV”). On remand from the Florida Supreme Court, we
affirmed the convictions and remanded to the circuit court for
resentencing. Dean v. State, 239 So. 3d 702, 702 (Fla. 4th DCA 2018)
(“Dean V”).

   In the circuit court, Dean was once again sentenced to life in prison
and, again, we reversed. In a divided opinion, this Court held that Dean
was deprived of a de novo resentencing hearing and remanded the case for
a “clean slate” resentencing. Dean v. State, 294 So. 3d 350, 354 (Fla. 4th
DCA 2020) (“Dean VI”). On remand from Dean VI, the circuit court
sentenced Dean to life in prison for the fourth time. As in the prior
sentences, the circuit court sentenced Dean as a prison releasee reoffender
(PRR), which required the court to impose a life sentence.

    Now, more than seventeen years after the unfortunate events in 2005,
the case returns to this Court.

                                    Analysis

   Dean raises multiple issues on appeal. We address the first issue—
whether he was sentenced to life imprisonment without due process of law
and in violation of Marsy’s Law—and affirm the remaining issues without
discussion.

    Dean argues that “the State incorrectly concluded that Eric Flint was
not a homicide victim” because Flint was an accomplice in the burglary.
He states that the PRR statute and Marsy’s Law required the State to
consider the views of Flint’s mother, Ms. Tomlinson, in deciding whether
to seek PRR sentencing. 1 For this reason, he maintains we should reverse
and remand for a fifth de novo sentencing.

   We acknowledge the importance of victim’s rights. In 2018, sixty-one
percent of Florida voters found them worthy of placement in Florida’s
Constitution. See Art. I, § 16(b), Fla. Const. Marsy’s Law, as it is known,
“creat[ed] a Bill of Rights for crime victims and their families.” L. T. v.


1At the sentencing hearing, Ms. Tomlinson testified that she disagreed with a life
sentence for Dean, stating “he was offered 15 years and he’s done 15 years; I
think he should be time served, put on probation, or something.”

                                        2
State, 296 So. 3d 490, 494 (Fla. 1st DCA 2020). That Bill of Rights for
crime victims and their families is extensive and includes:

      b. The right to be heard in any public proceeding involving
      pretrial or other release from any form of legal constraint,
      plea, sentencing, adjudication, or parole, and any proceeding
      during which a right of the victim is implicated.

      c. The right to confer with the prosecuting attorney concerning
      any plea agreements, participation in pretrial diversion
      programs, release, restitution, sentencing, or any other
      disposition of the case.

Art. I, § 16(b)(6) b.-c., Fla. Const. In essence, Dean argues that “victims
have a constitutional right to be heard,” and Ms. Tomlinson was denied
that right. As a result, he argues he is entitled to resentencing. We
disagree.

   The PRR statute grants the state attorney the authority to determine
whether extenuating circumstances preclude the sentencing of the
defendant under the PRR statute:

      (d) 1. It is the intent of the Legislature that offenders
      previously released from prison who meet the criteria in
      paragraph (a) be punished to the fullest extent of the law and
      as provided in this subsection, unless the state attorney
      determines that extenuating circumstances exist which
      preclude the just prosecution of the offender, including whether
      the victim recommends that the offender not be sentenced as
      provided in this subsection.

§ 775.082(9)(d)1., Fla. Stat. (2004) (emphasis added). 2

   We agree Ms. Tomlinson had a right under Marsy’s Law to be treated
as a victim. Unfortunately, the State did not formally label her a victim.
Nevertheless, the State afforded her the right to be heard. Ms. Tomlinson’s
counsel met with the elected state attorney, the chief assistant state
attorney, the prosecuting attorney, and others relevant to Dean’s
sentencing. Ms. Tomlinson’s attorney explained that those individuals
“gave [him] their time,” and counsel “took what they gave [him] back to”

2The statutory section at issue in this appeal is the version that existed in 2004.
The section has since been amended thirteen times, but the substance of section
775.082(9)(d)1. remains the same.

                                        3
Ms. Tomlinson.

   The prosecuting attorney explained that Ms. Tomlinson “had every
opportunity that would be provided to any other . . . person categorized as
a victim under the law.” The chief assistant state attorney met with Ms.
Tomlinson for “several hours” and “allowed [Ms. Tomlinson] to say and
discuss . . . her feelings in the case.” According to the prosecutor, the
state attorney afforded Ms. Tomlinson and her attorney time “to make their
case.”

   Ms. Tomlinson’s counsel asked the circuit court to decide if she had a
specific right beyond the State’s consideration of her views on Dean’s
sentencing. Counsel stated that “Ms. Tomlinson’s interest in the case . . .
is whether or not there’s some enforcement principle to Mar[s]y’s law for
her to have an ability to have her wishes followed by the state.” In other
words, Ms. Tomlinson sought to override the state attorney’s decision.

   That she could not do. The State had the prosecutorial discretion to
invoke the Prison Releasee Reoffender Act. Without a compelling equal
protection argument, we cannot disturb the State’s exercise of its
discretion. See State v. Cotton, 769 So. 2d 345, 351 (Fla. 2000) (citations
omitted) (“[A]bsent a compelling equal protection argument, the exercise of
such prosecutorial discretion [to invoke the Prison Releasee Reoffender
Act] is not generally subject to judicial review.”).

                                Conclusion

   The State must satisfy the requirements of Marsy’s Law, but those
requirements do not limit prosecutorial discretion. As a result, we affirm
Dean’s conviction and sentence.

   Affirmed.

KLINGENSMITH and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4